Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Amardeep Grewal (Reg. No. 62,798) on 3/8/2022.
The application has been amended based on the amendment filed on 3/8/2022 as follows:











1. 	(Currently Amended) A method for desktop sharing over a web socket connection in a networked collaboration workspace, the method comprising:
transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection;
receiving, by the local computing device, a request to share an entire local desktop of the local computing device within the collaboration workspace at a selected , wherein the selected area is smaller than the representation of the collaboration workspace
generating, by the local computing device, a streaming object configured to output a video stream of the entire local desktop of the local computing device by identifying a source identifier corresponding to the entire entire 
transmitting, by the local computing device, one or more commands to the server over the web socket connection, the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to embed the streaming object into the collaboration workspace, wherein a spatial location of the streaming object within the collaboration workspace corresponds to the selected area and is independent of a position of the entire user interface entire entire 

2.	(Currently Amended) The method of claim 1, wherein user input at a position within the streaming object within the collaboration workspace results in a corresponding user input being applied at a corresponding position within the entire local desktop. 

3.	(Previously Presented) The method of claim 2, wherein the user input comprises input from a remote user of a remote computing device in the plurality of computing devices. 

4.	(Previously Presented) The method of claim 2, wherein the user input comprises input from a local user of the local computing device. 

5.	(Currently Amended) The method of claim 1, wherein the inserted streaming object is configured to receive the video stream of the entire local desktop of the local computing device and transmit the video stream of the entire local desktop of the local computing device to the plurality of computing devices over the web socket connection.  
 
6.	(Currently Amended) The method of claim 1, further comprising: 
transmitting, on the user interface of the local computing device, the inserted streaming object within the representation of the collaboration workspace, the inserted streaming object being associated with a network address of a source of the video stream; and 
detecting, by a transparent layer executing on the local computing device, a user input associated with the inserted streaming object, the user input corresponding to a location within the entire local desktop, wherein the transparent layer comprises an application programming interface (API) configured to interface with one or more of: an 
determining, by the transparent layer executing on the local computing device, that the network address associated with the inserted streaming object corresponds to a network address of the local computing device; and 
transmitting, by the transparent layer executing on the local computing device, one or more second commands to one or more of: the operating system or one or more applications configured to execute on the operating system, the one or more second commands being configured to perform the user input at the location within the entire local desktop. 

7.	(Original) The method of claim 1, further comprising: 
transmitting, on a remote user interface of a remote computing device in the plurality of computing devices, the inserted streaming object within a remote representation of the collaboration workspace, the inserted streaming object being associated with a network address of a source of the video stream; and 
detecting, by a remote transparent layer executing on the remote computing device, a remote user input associated with the inserted streaming object, the remote user input corresponding to a location within the entire local desktop, wherein the transparent layer comprises an application programming interface (API) configured to interface with one or more of: an operating system or one or more applications configured to execute on the operating system;  
determining, by the remote transparent layer executing on the remote computing device, that the network address associated with the inserted streaming object does not correspond to a network address of the remote computing device; and 
transmitting, by the remote transparent layer executing on the remote computing device, one or more second commands to the local computing device over the web socket connection, the one or more second commands being configured to cause a local transparent layer executing on the local computing device to cause performance of the user input at the location within the entire local desktop. 


		one or more processors; and
	one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:  
	transmit, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection;
	receive, by the local computing device, a request to share an entire local desktop of the local computing device within the collaboration workspace at a selected , wherein the selected area is smaller than the representation of the collaboration workspaceentire local desktop of the local computing device by identifying a source identifier corresponding to the entire entire 
	transmit, by the local computing device, one or more commands to the server over the web socket connection, the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to embed the streaming object into the collaboration workspace, wherein a spatial location of the streaming object within the collaboration workspace corresponds to the selected area and is independent of a position of the entire user interface entire entire 

9.	(Currently Amended) The local computing device of claim 8, wherein user input at a position within the streaming object within the collaboration workspace results in a corresponding user input being applied at a corresponding position within the entire local desktop. 

10.	(Previously Presented) The local computing device of claim 9, wherein the user input comprises input from a remote user of a remote computing device in the plurality of computing devices.

11.	(Previously Presented) The local computing device of claim 9, wherein the user input comprises input from a local user of the local computing device. 

12.	(Currently Amended) The local computing device of claim 8, wherein the inserted streaming object is configured to receive the video stream of the entire local desktop of the local computing device and transmit the video stream of the entire local desktop of the local computing device to the plurality of computing devices over the web socket connection.  
 
13.	(Currently Amended) The local computing device of claim 8, wherein at least one of the one or more memories has further instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to:
transmit, on the user interface of the local computing device, the inserted streaming object within the representation of the collaboration workspace, the inserted streaming object being associated with a network address of a source of the video stream; and 
entire local desktop, wherein the transparent layer comprises an application programming interface (API) configured to interface with one or more of: an operating system or one or more applications configured to execute on the operating system;  
determine, by the transparent layer executing on the local computing device, that the network address associated with the inserted streaming object corresponds to a network address of the local computing device; and 
transmit, by the transparent layer executing on the local computing device, one or more second commands to one or more of: the operating system or one or more applications configured to execute on the operating system, the one or more second commands being configured to perform the user input at the location within the entire local desktop. 

14.	(Currently Amended) At least one non-transitory computer-readable medium storing computer-readable instructions that, when executed by a local computing device, cause the local computing device to:
transmit, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection;
receive, by the local computing device, a request to share an entire local desktop of the local computing device within the collaboration workspace at a selected , wherein the selected area is smaller than the representation of the collaboration workspace
generate, by the local computing device, a streaming object configured to output a video stream of the entire local desktop of the local computing device by identifying a source identifier corresponding to the entire entire 
transmit, by the local computing device, one or more commands to the server over the web socket connection, the one or more commands comprising the streaming object and information corresponding to the selected area and being configured to cause the server to embed the streaming object into the collaboration workspace, wherein a spatial location of the streaming object within the collaboration workspace corresponds to the selected area and is independent of a position of the entire user interface entire entire 

15.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 14, wherein user input at a position within the streaming object within the collaboration workspace results in a corresponding user input being applied at a corresponding position within the entire local desktop. 

16.	(Previously Presented) The at least one non-transitory computer-readable medium of claim 15, wherein the user input comprises input from a remote user of a remote computing device in the plurality of computing devices.

17.	(Previously Presented) The at least one non-transitory computer-readable medium of claim 15, wherein the user input comprises input from a local user of the local computing device. 

entire local desktop of the local computing device and transmit the video stream of the entire local desktop of the local computing device to the plurality of computing devices over the web socket connection.  
 
19.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 14, further storing computer-readable instructions that, when executed by the local computing device, cause the local computing device to:
transmit, on the user interface of the local computing device, the inserted streaming object within the representation of the collaboration workspace, the inserted streaming object being associated with a network address of a source of the video stream; and 
detect, by a transparent layer executing on the local computing device, a user input associated with the inserted streaming object, the user input corresponding to a location within the entire local desktop, wherein the transparent layer comprises an application programming interface (API) configured to interface with one or more of: an operating system or one or more applications configured to execute on the operating system;  
determine, by the transparent layer executing on the local computing device, that the network address associated with the inserted streaming object corresponds to a network address of the local computing device; and 
transmit, by the transparent layer executing on the local computing device, one or more second commands to one or more of: the operating system or one or more applications configured to execute on the operating system, the one or more second commands being configured to perform the user input at the location within the entire local desktop. 

20.	(Currently Amended) The at least one non-transitory computer-readable medium of claim 14, further storing computer-readable instructions that, when executed 
transmit, on a remote user interface of the remote computing device, the inserted streaming object within a remote representation of the collaboration workspace, the inserted streaming object being associated with a network address of a source of the video stream; and 
detect, by a remote transparent layer executing on the remote computing device, a remote user input associated with the inserted streaming object, the remote user input corresponding to a location within the entire local desktop, wherein the transparent layer comprises an application programming interface (API) configured to interface with one or more of: an operating system or one or more applications configured to execute on the operating system;  
determine, by the remote transparent layer executing on the remote computing device, that the network address associated with the inserted streaming object does not correspond to a network address of the remote computing device; and 
transmit, by the remote transparent layer executing on the remote computing device, one or more second commands to the local computing device over the web socket connection, the one or more second commands being configured to cause a local transparent layer executing on the local computing device to cause performance of the user input at the location within the entire local desktop. 










Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 6/1/2018, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claims 1, 8, and 14 among the other things teach combined sequence of steps for controlling desktop sharing in a networked collaboration workspace. The main reason for allowance in conjunction with all other claim limitations is, “a server based collaboration workspace accessed by group of participants on their computing device providing representation of the collaboration workspace on a user interface of a local computing device, the local device receives request to share an entire desktop of local device at a selected area within the collaboration workspace, here the selected area is smaller than the representation of the collaboration workspace, local device creates media stream object corresponding to the selected area within representation of the collaboration workspace duplicating the entire local desktop and transmits media stream object to the server to embed the media stream object into the collaboration workspace, the user interface on local desktop displays both the entire local desktop and the media stream object duplicating the entire local desktop within the collaboration workspace”, in a network computing environment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423